1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    JEROME PRICE, #282400
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Jerome_Price@fd.org
5
6    Attorney for Defendant
     CHAD CARL JAYCOX
7
8                               IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-cr-010-GEB
12                        Plaintiff,                     STIPULATION AND [PROPOSED] ORDER
                                                         TO CONTINUE RESTITUTION HEARING
13           v.
14   CHAD CARL JAYCOX,                                   DATE:        June 21, 2018
                                                         TIME         9:00 a.m.
15                        Defendant.                     JUDGE:       Hon. Garland E. Burrell, Jr.
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney, through Matthew G. Morris, Assistant United States Attorney, attorney for Plaintiff,

19   and Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price,

20   attorney for Chad Carl Jaycox, that the restitution hearing scheduled for June 21, 2019 be

21   vacated and continued to August 23, 2019 at 9:00 a.m.

22   //

23   //

24   //

25   //

26   //

27   //

28   //

      Stipulation and [Proposed] Order to Continue the     -1-
      Restitution Hearing
1    This continuance is to allow additional time for defense to brief the restitution issues.
2                                                        Respectfully submitted,
3
     DATED: June 19, 2019                                HEATHER E. WILLIAMS
4                                                        Federal Defender
5
                                                         /s/ Jerome Price
6                                                        JEROME PRICE
                                                         Assistant Federal Defender
7                                                        Attorney for Chad Carl Jaycox
8    DATED: June 19, 2019                                McGREGOR W. SCOTT
                                                         United States Attorney
9
10                                                       /s/ Matthew G. Morris
                                                         MATTHEW G. MORRIS
11                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Continue the     -2-
      Restitution Hearing
1                                                        ORDER
2            IT IS HEREBY ORDERED, that the June 21, 2019 restitution hearing shall be
3    vacated and continued until August 23, 2019, at 9:00 a.m.
4    Dated: June 19, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Continue the    -3-
      Restitution Hearing
